Citation Nr: 1648469	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  09-11 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an extraschedular rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, The Veteran's Wife


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to February 1972.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 Rating Decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified at a video conference hearing in January 2011 before the undersigned.  A transcript of that proceeding has been associated with the claims file.  The Board previously remanded this case in December 2014 for further development.

In its December 2014 remand, the Board directed the RO to obtain additional VA treatment records; assist the Veteran in obtaining any additional private medical records; and refer his claim for consideration of an extraschedular evaluation to the Under Secretary of Benefits or Director of Compensation and Pension (Director), pursuant to 38 C.F.R. § 3.321(b)(1) (2016).  

The record shows that additional VA treatment records were obtained and associated with the claims file.  

Additionally, the RO referred this case to the Director in March 2016 who issued a decision denying an extraschedular rating in April 2016, in which he determined that extraschedular consideration was not warranted because there was no evidence of marked interference with employment or frequent periods of hospitalization associated with the Veteran's bilateral hearing loss.


FINDINGS OF FACT

1.  In April 2016, the Director denied an extraschedular rating for the Veteran's bilateral hearing loss.

2.  The Veteran's bilateral hearing loss does not result in impairment of earning capacity such as to warrant an extraschedular rating to accord justice.


CONCLUSION OF LAW

The criteria for an extraschedular rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321(b)(1) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The VA satisfied its duty to notify by a letter mailed to the Veteran in December 2006 for his claim.  The Veteran was also advised as to how disability ratings are assigned by a letter dated in July 2008.  

The Veteran's claim for an increased rating on an extraschedular basis was initiated by the notice of disagreement. The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..." Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). There is no duty to provide additional notice in this case. 

Relevant to the duty to assist, the Veteran's VA treatment records and private treatment records have been obtained and considered.  He has not identified or provided authorization to obtain any additional, outstanding records and neither he nor his representative has indicated that other outstanding records exist, though requests have been made by VA.   

The RO afforded the Veteran VA audiometric examinations in July 2005, March 2007, April 2009, June 2011, November 2013, and June 2015 to evaluate the severity of his hearing loss.  The Board finds that the VA examinations are adequate to adjudicate the appeal.  As discussed below, the examinations were based upon consideration of the Veteran's pertinent medical history, his lay assertions and complaints, and describe his hearing loss in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Moreover, the June 2011, November 2013, and June 2015 examination reports address the functional effects of the Veteran's hearing loss disability for the Board to consider whether referral for an extraschedular rating is warranted under 38 C.F.R. § 3.321 (b).  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

With respect to an extraschedular rating for bilateral hearing loss, as noted in more detail below, the RO referred this case to the Director in March 2016 who issued a decision denying an extraschedular rating in April 2016.

Furthermore, the Veteran has not alleged that his disability has worsened in severity since the most recent VA examination in June 2015. See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination). Thus, the Board finds that VA has fully satisfied its duty to assist.

II. Extraschedular Consideration for Bilateral Hearing Loss 

As noted above, in December 2014, the Board denied an increased disability rating for the Veteran's service-connected bilateral hearing loss and remanded his claim for referral to the Director for extraschedular rating.  An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1) (2016).  

In Martinak, the United States Court of Appeals for Veterans Claims (Court) noted that, unlike the rating schedule for hearing loss, the extraschedular provisions did not rely exclusively on objective test results to determine whether referral for an extraschedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Martinak, supra at 455.

Under 38 C.F.R. § 3.321(b)(1) (2016), an extraschedular rating may be awarded.  The regulation in question provides that ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court addressed at length the extraschedular provisions of 38 C.F.R. § 3.321(b)(1).  The Court held that the determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Id. at 115.  In Anderson v. Shinseki, 22 Vet. App. 423, 427 (2008), the Court clarified that the Thun steps are, in fact, "elements."

The first step or element is a finding of whether the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun, 22 Vet. App. at 115.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Id.   

If the first element is met, the second step or element is a determination of whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Thun, 22 Vet. App. at 116. Such factors include "marked interference with employment" and "frequent periods of hospitalization."  Id. 

If these two elements are met, the case must be referred to the Under Secretary for Benefits or the Director for completion of the third step or element-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  The Court has held that neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Anderson, 22 Vet. App. at 426 (citing Floyd v. Brown, 9 Vet. App. 88, 95 (1996)). 

The Veteran was initially granted service connection for bilateral hearing loss in February 1972, and assigned a 10 percent disability rating.  The Veteran filed a claim for an increased rating in April 2005, contending that his hearing had gotten worse.

In July 2005, the Veteran underwent a VA audiological examination.  During the examination, he reported experiencing hearing difficulties for the past 35 years.  Examination of the Veteran's hearing revealed the following pure tone thresholds, measured in decibels:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
40
90
105
105
85
LEFT
20
20
40
70
38

Maryland CNC testing revealed speech recognition ability of 68 in the right ear and 96 in the left ear.  These audiometry test results equate to Level VII hearing in the right ear, and Level I in the left ear, using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, the Veteran's hearing resulted in a 0 percent disability rating bilaterally.  38 C.F.R. § 4.85.  The VA examiner diagnosed him with mild to profound sensorineural hearing loss in the right ear, as well as mild to severe sensorineural hearing loss in the left ear.

In a July 2006 statement, the Veteran stated that he experienced difficulty driving due to the hearing loss in his right ear, especially when emergency vehicles were approaching.  He also reported that his wife had to constantly repeat herself when talking to him, and that he had difficulty using the telephone or hearing coworkers while at work.

In March 2007, the Veteran underwent a VA audiological examination.  During the examination, he reported great difficulty understanding speech in the presence of background noise.  Examination of his hearing revealed the following pure tone thresholds, measured in decibels:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
40
85
105
105
84
LEFT
20
20
40
80
40

Maryland CNC testing revealed speech recognition ability of 100 in the right ear and 64 in the left ear.  These audiometry test results equate to Level III hearing in the right ear, and Level V in the left ear, using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, the Veteran's hearing resulted in a 10 percent disability rating bilaterally.  38 C.F.R. § 4.85.  The VA examiner diagnosed him with normal to profound sensorineural hearing loss in the right ear, as well as normal to severe sensorineural hearing loss in the left ear.

In April 2009, the Veteran underwent another VA audiological examination.  During the examination, he reported great difficulty in noisy situations, as well as difficulty understanding the television, women, and children.  Examination of his hearing revealed the following pure tone thresholds, measured in decibels:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
40
90
105
105
85
LEFT
20
20
40
75
39

Maryland CNC testing revealed speech recognition ability of 72 in the right ear and 100 in the left ear.  These audiometry test results equate to Level VII hearing in the right ear, and Level I in the left ear, using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, the Veteran's hearing resulted in a 0 percent disability rating bilaterally.  38 C.F.R. § 4.85.  The VA examiner diagnosed him with normal to profound sensorineural hearing loss in the right ear, as well as normal to severe sensorineural hearing loss in the left ear.

In January 2011, the Veteran underwent a private audiological examination.  Examination of his hearing revealed the following pure tone thresholds, measured in decibels:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
40
105
115
110
93
LEFT
35
40
55
85
54

Speech recognition testing revealed a speech recognition ability of 28 in the right ear and 84 in the left ear.  There is no indication that the private treatment provider used the Maryland CNC word list as required by VA regulation. As a result, the January 2011 audiogram cannot be relied upon to evaluate the severity of the Veteran's bilateral hearing loss disability in accordance with 38 C.F.R. § 3.385.

Additionally, in January 2011, the Veteran and his wife testified before the undersigned at a video conference hearing.  The Veteran testified that he struggled with daily communication with his wife and had trouble hearing in the presence of background noise.  Additionally, he had trouble communicating with coworkers and his supervisor at work, but had not missed any days of work due to his hearing loss.  He also stated that he could no longer hunt because of his hearing difficulties.  The Veteran's wife testified that the Veteran could no longer drive because he could not hear her when she gave him directions.  She further testified that he had difficulty hearing in church and during their daily communications.

In June 2011, the Veteran underwent another VA audiological examination.  Examination of his hearing revealed the following pure tone thresholds, measured in decibels:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
50
95
105
105
89
LEFT
30
35
50
80
49

Maryland CNC testing revealed speech recognition ability of 60 in the right ear and 84 in the left ear.  These audiometry test results equate to Level VIII hearing in the right ear, and Level II in the left ear, using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, the Veteran's hearing resulted in a 10 percent disability rating bilaterally.  38 C.F.R. § 4.85.  The examiner diagnosed him with mild to profound sensorineural hearing loss in both ears.  The examiner opined that the Veteran's disability would have significant effects on his occupation, and that "[t]he severity and asymmetric nature of the Veteran's hearing loss will cause difficulty in virtually all situations, and is exacerbated by those environments involving excessive background noise, female voices, and multiple voices and/or multiple noise sources."  The examiner also noted that the Veteran reported experiencing poor social interactions at his place of employment due to his hearing loss.

In a June 2011 statement, a coworker of the Veteran, A.M., stated that he had worked with the Veteran for five years, and that he noticed the Veteran's hearing had gotten worse.  A.M. stated that, even though the Veteran wore hearing aids, he still had trouble communicating at work.  In a statement dated August 2006, another coworker of the Veteran, H.H., stated that he had to speak with the Veteran in a loud voice, and that when they traveled, the coworker had to drive because the Veteran could not hear out of his right ear.

In November 2013, the Veteran underwent another VA audiological examination.  Examination of his hearing revealed the following pure tone thresholds, measured in decibels:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
45
90
105
105
86
LEFT
25
35
70
80
53

Maryland CNC testing revealed speech recognition ability of 80 in the right ear and 88 in the left ear.  These audiometry test results equate to Level V hearing in the right ear, and Level II in the left ear, using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, the Veteran's hearing resulted in a 10 percent disability rating bilaterally.  38 C.F.R. § 4.85.  He was diagnosed with sensorineural hearing loss (in the frequency range of 500-4000 Hz and in the frequency of 6000 Hz or higher) in both ears.  The examiner opined that the Veteran's hearing disability did not impact ordinary conditions of life, including his ability to work.  The examiner specifically opined that, "It can be expected that the hearing loss may result in some difficulty understanding speech in difficult listening situations, like in the presence of background noise, when he cannot see speakers' faces, or over the phone. With amplification and with reasonable accommodations as specified in the Americans with Disabilities Act, this hearing loss [and tinnitus] should not significantly affect vocational potential or limit participation in most work activities."

In a January 2014 Social and Industrial Survey, the Veteran reported that he attempted to get a job with the U.S. Postal Service in the 1970s, but that he was not hired due to his hearing loss.  He also reported that there was tension between him and his wife due to his hearing loss.  The Veteran stated that his hearing loss interfered with his ability to do his job at a water treatment and distribution facility and caused problems between him and his coworkers.  He stated that he chose to retire because his job performance had declined due to his hearing loss.  The examiner noted that the Veteran's hearing loss was a factor in his decision to retire in December 2012.  The examiner noted that the Veteran's hearing loss caused problems at his place of employment, and that his supervisors thought he was ignoring directions when really he could not hear them.  Finally, the examiner noted that the Veteran's hearing loss caused him to withdraw from social interaction and social gatherings.

In a March 2014 statement, the Veteran indicated that his hearing disability impacted his occupational activities and that he retired as a result of that impact.  He described situations when he could not hear or understand his coworkers' requests.  The Veteran also described a situation in which his boss had to talk to him about not listening.

The Veteran's most recent audiological examination was in June 2015.  Examination of his hearing revealed the following pure tone thresholds, measured in decibels:




HERTZ



1000
2000
3000
4000
Avg.
RIGHT
50
100
105
105
90
LEFT
30
35
75
80
55

Maryland CNC testing revealed speech recognition ability of 76 in the right ear and 88 in the left ear.  These audiometry test results equate to Level V hearing in the right ear, and Level II in the left ear, using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, the Veteran's hearing resulted in a 10 percent disability rating bilaterally.  38 C.F.R. § 4.85.  He was diagnosed with sensorineural hearing loss (in the frequency range of 500-4000 Hz and in the frequency of 6000 Hz or higher) in both ears. The Veteran reported that if he was not looking directly at the speaker or missed one word, then he was unable to hear the entire message.  He further reported that his hearing loss frustrated his wife.   The examiner opined that the Veteran's disability may result in some difficulty understanding speech in difficult listening situations, but should not significantly affect vocational potential or limit participation in most work activities.

Additionally, several VA treatment records note the Veteran's hearing loss difficulties throughout the appeal period.  In September 2009, he reported having difficulties hearing his wife, coworkers, and supervisor.  In December 2010, he informed the treatment provider that his wife became frustrated with him due to his hearing difficulties.  In November 2012, a VA treatment provider diagnosed him with mild to profound sensorineural hearing loss in the frequency range of 1000-8000 Hz in the right ear and in the frequency range of 3000-8000 Hz in the left ear.  In November 2015 and January 2016, he reported having to ask his wife to repeat everything she said to him.  Finally, in February 2016, a VA treatment provider diagnosed him with mild to profound sensorineural hearing loss in the frequency range of 500-8000 Hz in the right ear and in the frequency range of 1000-8000 Hz in the left ear.

In this case, the Board finds that the first two Thun elements have been met.  First, the evidence indicates that the Veteran's audiological test results, and by extension the rating schedule which is based on them, do not adequately contemplate the Veteran's symptoms.  Specifically, these results do not account for the following: The Veteran indicated in a July 2006 statement that he experienced difficulty driving because he could not hear the approach of emergency vehicles.  During the January 2011 hearing, the Veteran's wife testified that the Veteran had difficulty driving because he could not hear her when she provided directions.  Similarly, in an April 2006 lay statement, the Veteran's coworker stated that he had to drive during the workday because the Veteran couldn't hear out of his right ear.  During the January 2014 Social and Industrial Survey, he reported that his hearing loss had affected his social interaction by causing him to withdraw from social gatherings.  In a March 2014 statement, he reported that his hearing loss interfered with his daily occupational activities, as he had difficulty understanding his coworkers and his supervisor, which caused his supervisor to assume he was ignoring people.  Furthermore, in a June 2015 opinion, the VA examiner noted that the Veteran had difficulty understanding conversations in the presence of background noise, in non-face-to-face conversations, and during phone conversations.  As such, the Board finds that the Veteran's bilateral hearing loss is exceptional.

Regarding the second Thun element, absent from the record is any indication that the Veteran's bilateral hearing loss has resulted in any, let alone frequent, periods of hospitalization.  However, the evidence reveals the Veteran's bilateral hearing loss considerably affected his occupational activities.  The Veteran reported that his hearing loss interfered with his ability to do his job at the water treatment and distribution facility and caused communication problems between him and his coworkers and supervisors.  He stated that he chose to retire due to the communication issues caused by his hearing loss and because his job performance had declined as a result.  Thus, the Board finds that marked interference with employment related to the Veteran's exceptional bilateral hearing loss has been demonstrated. 

Based on the foregoing, there appears to be evidence of effects upon the Veteran's ability to maintain employment that are not contemplated by the established schedular criteria, as well as evidence of marked interference with employment.  The RO referred this case to the Director in March 2016.  In April 2016, the Director considered the matter.  After reviewing the submission and the evidence in the claims file, the Director determined that the evidence did not establish that the Veteran's service-connected bilateral hearing loss presented such an exceptional or unusual disability picture with such related factors as marked interference with employment and frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  The Director concluded that entitlement to an extraschedular evaluation in excess of 10 percent for bilateral hearing loss under 38 C.F.R. § 3.321(b) was not established.  In May 2016, the AOJ re-adjudicated the claim and also determined that an extraschedular rating was not warranted before returning the case to the Board. 

Essentially, the Director determined that none of the three Thun elements had been met.  The Court stated in Anderson that, although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.  See 22 Vet. App. at 427.  The Court also stated that it follows that the Board has jurisdiction to review whether the decision not to award an extraschedular rating was appropriate under all three elements set forth in Thun.  See Anderson, 22 Vet. App. at 428; but cf. Thun v. Shinseki, 572 F.3d 1366, 1370-71 (Fed. Cir. 2009) (indicating that only the Under Secretary and the Director have the authority to award an extraschedular rating).

As the Board has already concluded that the first two Thun elements have been met, the analysis turns to the third Thun element-a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  As noted previously, the provisions of 38 C.F.R. § 3.321(b) allow that an extraschedular rating will be assigned so as to "accord justice."  Here, VA has taken the extraordinary step of referring the claim to the Director who determined that an extraschedular rating is not warranted for the Veteran's bilateral hearing loss.  The Director has expertise in determining the average earning capacity impairment due exclusively to a service-connected disability.  This makes the Director uniquely suited to determine what extraschedular rating level is warranted.  See Anderson, 22 Vet. App. at 431 (Schoelen, J., concurring).  On the other hand, the RO and the Board have expertise in applying the facts of each respective case to the rating schedule.  Id.   

There is relatively little guidance as to how to determine whether and at what level to grant an extraschedular rating. In Kuppamala v. McDonald, 27 Vet. App. 447 (2015), the Court held that there is a judicially manageable standard limiting the Secretary's discretion for assignment of such a rating, namely that the extraschedular rating is commensurate with the average earning capacity impairment due exclusively to service connected disability or disabilities. Id. at 453-5. As the Court noted in Kuppamala, "average impairment in earning capacity is not a clearly defined standard." Id. at 453. 

In this case, the Board agrees with the Director's expert opinion that concluded that an extraschedular rating is not warranted for the Veteran's service-connected bilateral hearing loss.  The Board can find no basis in the evidence of record for assigning an extraschedular rating to accord justice.  In this case, justice does not equate to the ability to perform all occupational positions.  Consequently, the fact that the Veteran had problems in working as a foreman at a water treatment facility does not mean that justice has not been afforded the Veteran by the assignment of a schedular rating.  The Veteran has not submitted evidence showing that his service-connected bilateral hearing loss presented such an exceptional or unusual disability picture with such related factors as marked interference with employment and frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  He was not fired from his former long-time employment, but retired voluntarily.  During his last year of employment he reported that he lost 13 days of work but provided no details as to why he missed these days.  His hearing loss has been consistently rated as 10 percent disabling since 1972; it does not appear to fluctuate in severity and he has been able to work during most of those years.  At his Board hearing, he was allowed an additional 60 days to provide to provide details of economic loss; no evidence of this nature was received other than the evidence from his prior employer showing that 13 days had been lost the last year the Veteran worked.  As a result, the Board finds that the evidence is against a finding that the hearing loss disability caused average impairment of earning capacity beyond the 10 percent rating currently in effect.  Therefore, the Board concludes that entitlement to an extraschedular rating for bilateral hearing loss is not warranted and the appeal must be denied.  See 38 C.F.R. § 3.321(b)(1) (2016).

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that the Veteran this issue was addressed in its earlier decision.  

The Board notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced. However, in this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for total disability rating for compensation based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability. Id. 

In the instant case, the Board notes that, in a July 2015 rating decision, the Veteran was awarded a TDIU from April 3, 2015.  Consequently, the question of entitlement to a TDIU is moot from April 3, 2015.  The Veteran did not appeal the July 2015 rating decision with respect to the propriety of the assigned effective date for his TDIU.  Such adjudications reflect the permissive bifurcation of the increased rating claims from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims. Id. at 315.  

Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review. Accordingly, the Board does not have jurisdiction of the claim and need not refer or remand the matter.


ORDER

An extraschedular rating for bilateral hearing loss is denied.  




____________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


